DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/04/2022 regarding the rejection of claim 1 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant has asserted that Biswas (U.S. Patent No. 10997740) is primarily directed to depth estimation to objects in captured images using a vanishing point-based technique and does not relate to road topology, however, the examiner respectfully disagrees. Biswas teaches capturing 2D images by a front-facing camera (Biswas: Col. 5, lines 61-65; i.e., the system 100 of FIG. 1 introduces the capability to estimate the real-world distance or depth information of a given object from the camera by extracting the geometries encoded in the 2D image even when the image is a monocular image; See Fig. 3 for 2D image captured by a front-facing camera of the vehicle) and using the images to obtain lane identifier information (Biswas: Col. 11-12; i.e., the extraction process includes, for instance filtering, the segmented image 711 to selected only the pixels labeled as road pixels (e.g., the shaded segment 713) to construct to road mask 721… the vanishing point module 401 can find the left and right lines running along the road edges using the road mask 721. These lines are estimates of the road lines forming the edges of the road represented in the road mask 721… the first set of endpoints 801 and 803 and the second set of endpoints 809 and 811 are subsequently used to obtain the full road-lines running along the road edges by extrapolating them geometrically). Therefore, Biswas in view of Heim does teach the limitations as presented in amended claim 1. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation stating that the controller is configured to “perform online image-based road topology estimation without accessing a remote maps or global positioning satellite (GPS) database” is not explicitly described in the specification. Specifically, there is no mention of the absence of remote maps or GPS database in the estimation process. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al. (U.S. Patent No. 10997740; hereinafter Biswas), and further in view of Heim (U.S. Patent No. 9598086; hereinafter Heim).
Regarding claim 1, Biswas teaches a road topology estimation (Biswas: Col. 23, lines 28-29; i.e., the HD mapping data capture and store details such as the slope and curvature of the road) and autonomous driving system for a vehicle (Biswas: Col. 19, lines 1-3; i.e., the application may also be any type of application that is executable on the client terminal 113 and/or vehicle 101, such as autonomous driving applications),
the system comprising: a set of sensors configured to monitor an orientation of the vehicle (Biswas: Col. 19, lines 52-55; i.e., orientation sensors augmented with height sensors and acceleration sensor (e.g., an accelerometer can measure acceleration and can be used to determine orientation of the vehicle));
and a controller configured to: obtain lane identifier information indicative of identifiers that define a lane of a road along which the vehicle will travel (Biswas: Col. 12, lines 62-66; i.e., the first set of endpoints 801 and 803 and the second set of endpoints 809 and 811 are subsequently used to obtain the full road-lines running along the road edges by extrapolating them geometrically);
wherein the lane identifier information is based on one or more two-dimensional (2D) images captured by a front-facing camera of the vehicle (Biswas: Col. 5, lines 61-65; i.e., the system 100 of FIG. 1 introduces the capability to estimate the real-world distance or depth information of a given object from the camera by extracting the geometries encoded in the 2D image even when the image is a monocular image; See Fig. 3 for 2D image captured by a front-facing camera of the vehicle);
based on the lane identifier information, determining distances between the lane identifiers at a plurality of different points along the lane to obtain lane width information (Biswas: Col. 23, lines 24-28; i.e., the geographic database 109 can be based on Light Detection and Ranging (LiDAR) or equivalent technology to collect billions of 3D points and model road surfaces and other map features down to the number lanes and their widths);
using the lane width information and a known or assumed lane width, determining a depth or distance from the vehicle to each of the plurality of different points along the lane to obtain an uncorrected lane topology profile (Biswas: Col. 15, lines 44-49; i.e., the distance module 405 can compute the horizontal distance, a depth, or a combination of the feature location based on image coordinate data corresponding the vanishing point ray, the center line ray, the feature ray, one or more angles derived therefrom, and a known pixel-wise distance of the monocular image);
and based on the monitored orientation of the vehicle, transforming the uncorrected lane topology profile to an inertial frame of reference of the vehicle to obtain a corrected lane topology profile (Biswas: Col. 8, lines 61-66; i.e., this computed camera pose is then used to project and adjust the location of objects/features of interest in the image (e.g., bases of all the pole like objects) for their actual or real-world localization based on a derived scene geometry with a reference point being at the focal point of the camera).
Biswas does not explicitly teach control of an autonomous driving feature of the vehicle based on the corrected lane topology profile to proactively compensate for an upcoming road topology variation.
However, in the same field of endeavor, Heim teaches control an autonomous driving feature of the vehicle based on the corrected lane topology profile to proactively compensate for an upcoming road topology variation (Heim: Col. 7, lines 56-59; i.e., an acceleration may be dispensed with if a system deviation is small enough and future grade α is sufficient to compensate for this system deviation; the acceleration of the vehicle is controlled based on the predicted grade of the road).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Biswas to have further incorporated control an autonomous driving feature of the vehicle based on the corrected lane topology profile to proactively compensate for an upcoming road topology variation, as taught by Heim. Doing so would allow the system to control the vehicle efficiently without relying on GPS road profile data (Heim: Col. 6, lines 27-31; i.e., if topographic GPS data are not available for certain driving routes (e.g., due to a lack of maps or in the case of a disturbed GPS reception), an anticipatory and energy-efficient driving of the vehicle may still be made possible in this way).
Regarding claim 3, Biswas in view of Heim teaches the system according to claim 1. Biswas further teaches wherein the lane identifier information includes a plurality of x-y coordinate pairs representing pixels of a particular 2D image that correspond to the lane identifiers (Biswas: Col. 12, lines 25-29; i.e., assuming that the initial estimated vanishing point 723 has the coordinate xv, yv, the vanishing point module 401 obtains a new or subsequent point 735 with the coordinate xh, yv on a horizontal line running through the initial estimated vanishing point 723 as shown in FIG. 7H; the points detected in the 2D image are assigned x-y coordinate pairs).
Regarding claim 4, Biswas in view of Heim teaches the system according to claim 3. Biswas further teaches wherein the controller is configured to determine the distances between the lane identifiers at the plurality of different points along the lane by determining an x-coordinate difference at a plurality of different y-coordinates of the plurality of x-y coordinate pairs (Biswas: Col. 12, lines 52-62; i.e., the vanishing point module 401 can repeat the process 600 to obtain multiple sets of road-line endpoints at different offsets along the road mask 721. As shown in the example 800 of FIG. 8, the vanishing point module 401 can obtain a first set comprising a left road-line endpoint 801 and a right road-line endpoint 803 at a first offset 805 from the vanishing point 807 (e.g., using the same or different y_margin_denominator used for estimating the vanishing point such as 30). The vanishing point module can then obtain another set of road-line endpoints 809 and 811 at another offset 813 from the vanishing point 807; the system determines the distance along the x-axis between the endpoints at various offsets along the y-axis).
Regarding claim 5, Biswas in view of Heim teaches the system according to claim 4. Biswas further teaches wherein the controller is configured to transform the uncorrected lane topology profile from a frame of reference of the front-facing camera to the inertial frame of reference of the vehicle (Biswas: Col. 8, lines 61-66; i.e., this computed camera pose is then used to project and adjust the location of objects/features of interest in the image (e.g., bases of all the pole like objects) for their actual or real-world localization based on a derived scene geometry with a reference point being at the focal point of the camera).
Regarding claim 6, Biswas in view of Heim teaches the system according to claim 5. Biswas further teaches wherein the monitored orientation of the vehicle comprises at least one of yaw, pitch, and roll of at least one of the front-facing camera and the vehicle (Biswas: Col. 7, lines 38-50; i.e., the system 100 can process the image to output data such as but not limited to any of the following: … Camera Pose (e.g., angles the camera makes with the X, Y & Z axes with an origin at the focal point or optical center of the camera) which can also be modelled as yaw pitch and roll of the camera).
Regarding claim 7, Biswas in view of Heim teaches the system according to claim 1. Biswas further teaches wherein the controller receives the one or more 2D images from the front-facing camera (Biswas: Col. 10, lines 64-66; i.e., the vanishing point module 401 segments or otherwise receives a segmented version of the image of the interest that classifies the pixels of the image into road pixels and non-road pixels) and the controller identifies the lane identifier information from the one or more 2D images (Biswas: Col. 11, lines 18-23; i.e., FIG. 7B illustrates a segmented image 711 that results from semantic segmentation of the image 701 to identify road and non-road features (e.g., according to step 601). The shaded segment 713 of the segmented image 711 indicates pixels labeled as corresponding to a road).
Regarding claim 8, Biswas in view of Heim teaches the system according to claim 1. Biswas further teaches wherein the front-facing camera identifies and provides to the controller the lane identifier information as two polynomials or datasets defining the lane identifiers (Biswas: Col. 12, lines 49-54; i.e., the vanishing point module 401 can also determine or compute road lines corresponding to the edges and/or center of the road depicted in the road mask 721; Col. 12, line 66 – Col. 13, line 2; i.e., left road line 815 can be extrapolated by creating a line between left endpoints 801 and 809, and right road line 817 can be extrapolated by creating a line between right endpoints 803 and 811; the data sets of road lines are identified by the camera).
Regarding claim 9, Biswas in view of Heim teaches the system according to claim 1. Heim further teaches wherein the autonomous driving feature is adaptive or intelligent cruise control (Heim: Col. 7, lines 43-48; i.e., Height profile 115 which is ascertained by using the above-described relationships may then be used to control transmission 155 of vehicle 100. This results in different possible operating strategies for the velocity and/or distance control (ACC=adaptive cruise control) of vehicle 100),
and wherein the controller utilizes the corrected lane topology profile to proactively control acceleration or deceleration of the vehicle during adaptive or intelligent cruise control operation in anticipation of the upcoming road topology variation (Heim: Col. 7, lines 56-59; i.e., an acceleration may be dispensed with if a system deviation is small enough and future grade α is sufficient to compensate for this system deviation; the acceleration of the vehicle is controlled based on the predicted grade of the road).
Regarding claim 10, Biswas in view of Heim teaches the system according to claim 1. Heim further teaches wherein the autonomous driving feature is transmission gear shift management (Heim: Col. 7, lines 43-45; i.e., height profile 115 which is ascertained by using the above-described relationships may then be used to control transmission 155 of vehicle 100),
and wherein the controller utilizes the corrected lane topology profile to proactively control gear shifts of a transmission of the vehicle in anticipation of the upcoming road topology variation (Heim: Col. 7, line 66 – Col. 8, line 4; i.e., if vehicle 100 is a motor vehicle including internal combustion engine 160 and automatic transmission 155 having a coasting function, the coasting mode may be activated ahead of a predicted hillside if a future grade α is sufficient to compensate for a system deviation to be defined; the vehicle is controlled to coast in the neutral gear).
Regarding claim 11, Biswas teaches a road topology estimation (Biswas: Col. 23, lines 28-29; i.e., the HD mapping data capture and store details such as the slope and curvature of the road) and autonomous driving method for a vehicle (Biswas: Col. 19, lines 1-3; i.e., the application may also be any type of application that is executable on the client terminal 113 and/or vehicle 101, such as autonomous driving applications),
the method comprising: receiving, by a controller of the vehicle and from a set of sensors of the vehicle, a monitored orientation of the vehicle (Biswas: Col. 19, lines 52-55; i.e., orientation sensors augmented with height sensors and acceleration sensor (e.g., an accelerometer can measure acceleration and can be used to determine orientation of the vehicle));
obtaining, by the controller, lane identifier information indicative of identifiers that define a lane of a road along which the vehicle will travel (Biswas: Col. 12, lines 62-66; i.e., the first set of endpoints 801 and 803 and the second set of endpoints 809 and 811 are subsequently used to obtain the full road-lines running along the road edges by extrapolating them geometrically);
wherein the lane identifier information is based on one or more two-dimensional (2D) images captured by a front-facing camera of the vehicle (Biswas: Col. 5, lines 61-65; i.e., the system 100 of FIG. 1 introduces the capability to estimate the real-world distance or depth information of a given object from the camera by extracting the geometries encoded in the 2D image even when the image is a monocular image; See Fig. 3 for 2D image captured by a front-facing camera of the vehicle);
based on the lane identifier information, determining, by the controller, distances between the lane identifiers at a plurality of different points along the lane to obtain lane width information (Biswas: Col. 23, lines 24-28; i.e., the geographic database 109 can be based on Light Detection and Ranging (LiDAR) or equivalent technology to collect billions of 3D points and model road surfaces and other map features down to the number lanes and their widths);
using the lane width information and a known or assumed lane width, determining, by the controller, a depth or distance from the vehicle to each of the plurality of different points along the lane to obtain an uncorrected lane topology profile (Biswas: Col. 15, lines 44-49; i.e., the distance module 405 can compute the horizontal distance, a depth, or a combination of the feature location based on image coordinate data corresponding the vanishing point ray, the center line ray, the feature ray, one or more angles derived therefrom, and a known pixel-wise distance of the monocular image);
and based on the monitored orientation of the vehicle, transforming, by the controller, the uncorrected lane topology profile to an inertial frame of reference of the vehicle to obtain a corrected lane topology profile (Biswas: Col. 8, lines 61-66; i.e., this computed camera pose is then used to project and adjust the location of objects/features of interest in the image (e.g., bases of all the pole like objects) for their actual or real-world localization based on a derived scene geometry with a reference point being at the focal point of the camera).
Biswas does not explicitly teach controlling, by the controller, an autonomous driving feature of the vehicle based on the corrected lane topology profile to proactively compensate for an upcoming road topology variation.
However, in the same field of endeavor, Heim teaches controlling, by the controller, an autonomous driving feature of the vehicle based on the corrected lane topology profile to proactively compensate for an upcoming road topology variation (Heim: Col. 7, lines 56-59; i.e., an acceleration may be dispensed with if a system deviation is small enough and future grade α is sufficient to compensate for this system deviation; the acceleration of the vehicle is controlled based on the predicted grade of the road).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Biswas to have further incorporated controlling, by the controller, an autonomous driving feature of the vehicle based on the corrected lane topology profile to proactively compensate for an upcoming road topology variation, as taught by Heim. Doing so would allow the system to control the vehicle efficiently without relying on GPS road profile data (Heim: Col. 6, lines 27-31; i.e., if topographic GPS data are not available for certain driving routes (e.g., due to a lack of maps or in the case of a disturbed GPS reception), an anticipatory and energy-efficient driving of the vehicle may still be made possible in this way).
Regarding claim 13, Biswas in view of Heim teaches the method according to claim 11. Biswas further teaches wherein the lane identifier information includes a plurality of x-y coordinate pairs representing pixels of a particular 2D image that correspond to the lane identifiers (Biswas: Col. 12, lines 25-29; i.e., assuming that the initial estimated vanishing point 723 has the coordinate xv, yv, the vanishing point module 401 obtains a new or subsequent point 735 with the coordinate xh, yv on a horizontal line running through the initial estimated vanishing point 723 as shown in FIG. 7H; the points detected in the 2D image are assigned x-y coordinate pairs).
Regarding claim 14, Biswas in view of Heim teaches the method according to claim 13. Biswas further teaches wherein the determining of the distances between the lane identifiers at the plurality of different points along the lane comprises determining an x-coordinate difference at a plurality of different y-coordinates of the plurality of x-y coordinate pairs (Biswas: Col. 12, lines 52-62; i.e., the vanishing point module 401 can repeat the process 600 to obtain multiple sets of road-line endpoints at different offsets along the road mask 721. As shown in the example 800 of FIG. 8, the vanishing point module 401 can obtain a first set comprising a left road-line endpoint 801 and a right road-line endpoint 803 at a first offset 805 from the vanishing point 807 (e.g., using the same or different y_margin_denominator used for estimating the vanishing point such as 30). The vanishing point module can then obtain another set of road-line endpoints 809 and 811 at another offset 813 from the vanishing point 807; the system determines the distance along the x-axis between the endpoints at various offsets along the y-axis).
Regarding claim 15, Biswas in view of Heim teaches the method according to claim 14. Biswas further teaches wherein the transforming of the uncorrected lane topology profile is from a frame of reference of the front-facing camera to the inertial frame of reference of the vehicle (Biswas: Col. 8, lines 61-66; i.e., this computed camera pose is then used to project and adjust the location of objects/features of interest in the image (e.g., bases of all the pole like objects) for their actual or real-world localization based on a derived scene geometry with a reference point being at the focal point of the camera).
Regarding claim 16, Biswas in view of Heim teaches the method according to claim 15. Biswas further teaches wherein the monitored orientation of the vehicle comprises at least one of yaw, pitch, and roll of at least one of the front-facing camera and the vehicle (Biswas: Col. 7, lines 38-50; i.e., the system 100 can process the image to output data such as but not limited to any of the following: … Camera Pose (e.g., angles the camera makes with the X, Y & Z axes with an origin at the focal point or optical center of the camera) which can also be modelled as yaw pitch and roll of the camera).
Regarding claim 17, Biswas in view of Heim teaches the method according to claim 11. Biswas further teaches receiving, by the controller and from the front-facing camera, the one or more 2D images (Biswas: Col. 10, lines 64-66; i.e., the vanishing point module 401 segments or otherwise receives a segmented version of the image of the interest that classifies the pixels of the image into road pixels and non-road pixels), and identifying, by the controller, the lane identifier information from the one or more 2D images (Biswas: Col. 11, lines 18-23; i.e., FIG. 7B illustrates a segmented image 711 that results from semantic segmentation of the image 701 to identify road and non-road features (e.g., according to step 601). The shaded segment 713 of the segmented image 711 indicates pixels labeled as corresponding to a road).
Regarding claim 18, Biswas in view of Heim teaches the method according to claim 11. Biswas further teaches wherein the front-facing camera identifies and provides to the controller the lane identifier information as two polynomials or datasets defining the lane identifiers (Biswas: Col. 12, lines 49-54; i.e., the vanishing point module 401 can also determine or compute road lines corresponding to the edges and/or center of the road depicted in the road mask 721; Col. 12, line 66 – Col. 13, line 2; i.e., left road line 815 can be extrapolated by creating a line between left endpoints 801 and 809, and right road line 817 can be extrapolated by creating a line between right endpoints 803 and 811; the data sets of road lines are identified by the camera).
Regarding claim 19, Biswas in view of Heim teaches the method according to claim 11. Heim further teaches wherein the autonomous driving feature is adaptive or intelligent cruise control (Heim: Col. 7, lines 43-48; i.e., Height profile 115 which is ascertained by using the above-described relationships may then be used to control transmission 155 of vehicle 100. This results in different possible operating strategies for the velocity and/or distance control (ACC=adaptive cruise control) of vehicle 100),
and wherein controlling the autonomous driving feature comprises utilizing the corrected lane topology profile to proactively control acceleration or deceleration of the vehicle during adaptive or intelligent cruise control operation in anticipation of the upcoming road topology variation (Heim: Col. 7, lines 56-59; i.e., an acceleration may be dispensed with if a system deviation is small enough and future grade α is sufficient to compensate for this system deviation; the acceleration of the vehicle is controlled based on the predicted grade of the road).
Regarding claim 20, Biswas in view of Heim teaches the method according to claim 11. Heim further teaches wherein the autonomous driving feature is transmission gear shift management (Heim: Col. 7, lines 43-45; i.e., height profile 115 which is ascertained by using the above-described relationships may then be used to control transmission 155 of vehicle 100),
and wherein controlling the autonomous driving feature comprising utilizing the corrected lane topology profile to proactively control gear shifts of a transmission of the vehicle in anticipation of the upcoming road topology variation (Heim: Col. 7, line 66 – Col. 8, line 4; i.e., if vehicle 100 is a motor vehicle including internal combustion engine 160 and automatic transmission 155 having a coasting function, the coasting mode may be activated ahead of a predicted hillside if a future grade α is sufficient to compensate for a system deviation to be defined; the vehicle is controlled to coast in the neutral gear). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661